 INGRESS-PLASTENE, INC.481Ingress-Plastene,Inc.andInternational Union, AlliedRespondent of its desire to negotiate for a newIndustrialWorkers of America,AFL-CIO. Casecontract.On September 21, 1967, Respondent25-CA-2969offered tomeet at an agreeable time for thatJune 30, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn March 24, 1969, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices withinthe meaningof the National LaborRelations Act, as amended,and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentand the General Counsel filed exceptions to theDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer, with the following additions andqualifications.1.The Trial Examiner found that during theperiod from late September 1967 to early December1967, theRespondent engaged in extensive unfairlabor practices in violation of Section 8(a)(1) of theAct. The Trial Examiner detailed many incidents ofsuch illegal conduct, including instances of (1)interrogationofemployees,(2)solicitingandassisting withdrawals of checkoff authorizations, (3)impressing upon employees the futility of continuedadherence to the Union, (4) creating of theimpression of surveillance, (5) announcement andpromises of beneficial changes in wages and workingconditions, and (6) disparagement of the Union byunilateralaction.We agree with the TrialExaminer's findings and conclusions in this regard.2.The Trial Examiner also found that theRespondentillegallyrefusedtobargainbywithdrawingrecognitionandbyunilaterallyinstitutingchanges in wages and conditions ofemployment,all in violation of Section 8(a)(5) and(1) of the Act.We believe that these conclusions areamply sustained by the evidence in the record.The Union was certified on September 30, 1966,and the first and only contract provided a term fromApril24,1967,toNovember 30, 1967. OnSeptember 13, 1967, the Union timely notifiedpurpose.On October 18, 1967, the Respondentwithdrew recognition, and on October 21 filed anRM petition which was dismissed on October 30.Thereafter,notonly did Respondent refuse torecognize or negotiate with the Union, on November1 it notified its employees it would put into effect onDecember 1 a number of beneficial changes whichwould be announced later. On November 10,Respondent announced that, effective December 1,employees would receive at least a 10-cent-per-milewage increase,insurance improvements,and a bonusfor a certain "four-crew" operation. On November17,Respondent announced that certain noneconomicconditions would become effective on December 1.On December 1, these changes in wages andworking conditions were placed into effect.It is wellsettled that a certifiedunion, uponexpiration of the first year following its certification,enjoys a rebuttable presumption that its majorityrepresentative status continues.' This presumption isdesigned to promote stability in collective-bargainingrelationships,without impairing the free choice ofemployees.: Accordingly, once the presumption isshown to be operative,a prima faciecase isestablished that an employer is obligated to bargainand that its refusal to do so would be unlawful. Theprimafaciecasemay be rebutted if the employeraffirmatively establishes either (1) that at the timeof the refusal the union in fact no longer enjoyedmajority representative status;3 or (2) that theemployer's refusal was predicated on a good-faithand reasonably grounded doubt of the union'scontinued majority status. As to the second of these,i.e.,"good-faithdoubt,"twoprerequisitesforsustaining the defense are that the asserted doubtmust be based on objective considerations" and it"must not have been raised in the context of illegalantiunionactivities,orotherconductby theemployer aimed at causing disaffection from theunion or indicating that in raising the majority issuethe employer was merely seeking to gain time inwhich to undermine the union."'Respondent does not contend that it has rebuttedthe presumption of majority status of the Union; itcontends, rather, that it has demonstrated that ithad reasonable grounds for doubting that the Unioncontinued to enjoy majority support, and that its'Celanese Corporationof America,95 NLRB 664, 671-672.'Id."Majority representative status" means that a majority of employees intheunitwishtohavetheunionastheirrepresentativeforcollective-bargaining purposes.Id.SeeLaystromManufacturingCompany,151NLRB 1482, 1484,enforcement denied on other grounds(sufficiency of evidence) 359 F.2d 799(C.A. 7);Terre!!Machine Company,173NLRB No. 230;N L R B v.GulfmontHotelCompany,362 F.2d 588(C.A. 5), enfg 147 NLRB 997And cf.United StatesGypsum Company,157 NLRB 652.'CelaneseCorporationof America,supraat 673.See alsoTerre!!Machine,supra;Bally Case and Cooler, Inc.,172 NLRB No. 106, C & CPlywood Corporation,163 NLRB No. 136.177 NLRB No. 70 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood faith in withdrawing recognition from theUnion has been shown by the fact that it filed apetitioninordertohavethequestionofrepresentationresolved in accordance with theBoard's election procedures.Considering all thecircumstances,we find this defense to be withoutmerit.Assuming,arguendo,that the facts concerning thesmall number of unit employees participating in thedues checkoff program, and the Union's purportedlack of aggressiveness in asserting contractual rightsand privileges, coupled with attempts to increase itsmembership among unit employees,constitute thetype of objective considerations which reasonablycould have led Respondent to doubt the Union'scontinuedmajority status,' it is apparent thatRespondent was not willing to have the questionconcerning the Union's representative status which itclaims existed resolved by the election machineryprovided in the Act. Though it is true thatRespondent filed a petition for an election, thatpetitionwas filed during the last 60 days of itscontractwith the Union and was subject todismissalunder the normal application of theBoard's contract-bar rules.AlthoughRespondentarguedbefore theRegionalDirector that thepetition should nevertheless be processed, it did notappeal to the Board from the Regional Director'sdismissal of the petition. Instead, it intensified itsunfair labor practice campaign,a campaign initiatedeven before it filed the petition, in a patent effort todissipate employee support of the Union and todestroy the conditions necessary to a free election.Quite clearlyRespondent has not conformed itsconduct to the requirements of the Act as spelledout in relevant Board decisions.'Accordingly, asRespondent has not rebutted the presumptionflowing from the Union's certification, and as it, inany event,has engaged in substantial independentunfair labor practices tending to preclude theholding of a fair election, we find that Respondent,by withdrawing recognition from the Union onOctober 18, 1967, and thereafter refusing to bargainwith the Union, violated Section 8(a)(5) of the Act.`There is, of course, no necessary correlation between the number ofemployees who are willing to give financial support to a union and thenumber of employees who wish to be represented by a union.See, e.g.,Gulfmont, supraNor does the fact that the Union may not have beenaggressive in asserting certain contractual rights on behalf of employeesnecessarily give rise to the inference that it lacked majority status. ClearlytheUnion was not a dormant organization. Cf.Dietz Forge Company ofTennessee,173NLRB No. 5. As to Respondent's contention that UnionPresident Sheets conceded to one of Respondent's officials that the Unionrepresented only those employees who had signed checkoff authorizations,we note that Sheets denied having so stated,and the Trial Examiner didnot resolve the issue of credibility raised by the conflicting testimonyWithout attempting to resolve that issue ourselves,we note that evenRespondent's version of the discussion between Furgeson,itspersonneldirector,and Sheets demonstrates that they were discussing additionalcheckoff cards in the possession of the Union,when Furgeson asked Sheetsif that is all the employees you represent at this time In this context, it ishighly likely that Sheets understood the inquiry as relating to unionmembership rather than the number of employees represented by theUnion In any event,Respondent does not rely on Sheet's response asTHE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order that itceaseanddesisttherefromand take certainaffirmative action designed to effectuate the policiesof the Act.We expressly disavow the TrialExaminer's discussion in that section of his Decisionentitled "Recommended Remedy."AMENDED CONCLUSION OF LAWDelete Conclusionof Law 6 andinsert in its placethe following:6.By unilaterally changing wages and other termsand conditions of employment on December1, 1967,theRespondent violated Section 8(a)(5) and (1)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedbelow,andorders thatRespondent,Ingress-Plastene, Inc.,Crawfordsville, Indiana, itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as so modified:Delete paragraph 1(b) and insert in its place thefollowing:"(b)Unlawfully changingworking conditionsunilaterally."proof that the Union did not represent a majority of the employees whenRespondent withdrew recognition,and its later unfair labor practicedemonstrates to our satisfaction that Respondent did not in good faithwithdraw recognition from the Union.'See cases cited in fn 5 SeealsoN L.R B v. Gissel Packing Company,395 U.S. 575.Though the decision in that case did not discuss the issueinvolved herein,namely,the circumstances in which an employer isprivileged to withdraw recognition from a certified incumbent union, weare satisfied that its teachings concerning the circumstances in which it isappropriate for the Board to find that an employer's refusal to recognizeand bargain with a union which claims majority status on the basis ofauthorization cards signed by a majority of unit employees violates Sec.8(ax5) supports our decision in this caseTRIAL EXAMINER'S DECISIONSTATEMENT OF THE.CASELOWELLGOERLICH,Trial Examiner:The original chargewas filed by InternationalUnion,AlliedIndustrialWorkers of America,AFL-CIO,herein referred to as theUnion,on November 9, 1967, and served on Respondent,Ingress-Plastene,Inc., by registered mail on November 9,1967.Complaint and notice of hearing was issued onFebruary 27, 1968. The complaint charged that theRespondent violated Section 8(a)(5) of the National LaborRelationsAct, as amended:(1)by refusing to bargaincollectively with the Union on and after October18, 1967;(2)by engaging in conduct designed to undermine theUnion'smajority;and (3)by unilaterally instituting INGRESS-PLASTENE, INC.various changes in employment conditions on December 1,1967.The complaint further alleged that Respondentviolated Section 8(a)(l) of the Act by certain specifiedactsof surveillance,interrogation,'and threats andinducements,alldesigned to dissuade employees frombecoming or remaining members of the Union.The Respondent filed a timely answer denying that ithad engaged in or was engaging in the unfair practicesalleged.In its answer the Respondent, admitted that onSeptember 30, 1966, the Union was certified by theRegionalDirectorforRegion 25 as the exclusivecollective-bargaining representative,for the following unitof the Respondent's employees:All production, maintenance and warehouse employeesof Respondent employed at its Crawfordsville, Indianaplantandwarehouseexclusiveofadministrativeexecutives,salesmen,officeclericalemployees,professionalemployees,foremen,assistantforemen,guards and all supervisors as defined in the Act.The Respondent further admitted that on April 24,1967, it executeda collective-bargaining agreement withtheUnion which remained in effect until November 30,1967.Affirmatively, the Respondent alleged that on or aboutOctober 18, 1967, and on or about November 1, 1967, itrefused to recognize the Union for purposes of negotiatinga new contract effective December 1, 1967. Respondentfurther stated that in good faith it believed the Union didnot represent a majority of employees after October 1,1967;= that the Union in fact did not represent a majorityof employees after October 1, 1967; and that byrecognizing and bargaining with the Union on the datesalleged in the complaint,Respondent would have violatedthe Act.Respondent also stated that it lawfully institutedcertain changes in wages and conditions of employment onDecember 1, 1967.The case cameon for hearingon April 15 through 19,and July 23 and 24, 1968, and January 14, 1969, atCrawfordsville,Indiana.'Each party was afforded a fullopportunitytobeheard,tocall,examineandcross-examine witnesses,to argue orally on the record, tosubmit proposed findings of fact and conclusions, and tofile briefs.All briefs have been carefully considered by theTrial Examiner.Upon the whole record,'and upon hisobservation ofthe witnesses, the TrialExaminer makes the following:'At the hearing the complaint was amended to list additionalinterrogations,allegedly violative of Sec. 8(a)(1).'Respondent stated in its answer,"Respondent states that it was and isthe Respondent's good faith belief that the Union at all times on and afterabout October 1, 1967, did notand does not representamajority ofemployees in the unit ......'Thismatterwas delayed pending enforcement of asubpoena adtestificandum'There being no opposition thereto,the Respondent'smotion to amendtranscript in the particulars stated therein is granted.'Inmaking his findings of fact and conclusions the Trial Examiner hasconsideredthe demeanor of the various witnesses who appeared before himand has passed upon their credibility.As to those witnesses who testified incontradiction to the TrialExaminer'sfindings,the Trial Examiner hasdiscreditedtheir testimony,either as having been in conflict with thetestimony of credible witnesses or because it is in and of itself incredulousand unworthy of belief.In this respect the Trial Examiner is not unmindfulof the SupremeCourt's observationinN.L.R.B. vWaltonManufacturingFINDINGS OF FACT AND CONCLUSIONS'1.THE BUSINESS OF THE RESPONDENT483Respondent is now,and has been at all times materialherein, an Indiana corporation, with place of business atCrawfordsville, Indiana. It is engaged in the manufacture,sale,and distribution of custom injectionmoldings.Respondent, during the past 12 months, which period isrepresentative of all times material herein, manufactured,sold, and shipped from its Crawfordsville plant finishedproducts valued in excess of $50,000 to points outsideIndiana.The Trial Examiner finds, as is admitted by theRespondent, that at all times material herein theRespondent was an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion,AlliedIndustrialWorkers ofAmerica, AFL-CIO, as admitted by the Respondent, isand has been a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESFirst:The Union was certified on September 30, 1966.Negotiations commenced and, on January 23, 1967, acompletecontractproposalwasofferedbytheRespondent. The proposal was rejected by the Union and,an impasse having been effected, the Employer placed itsproposal in effect on January 23, 1967, at 4 p.m.Thereafter the Union engaged in a strike which concludedwith the execution of the contract, dated April 24, 1967.The contract, by its terms, among other things, providedthat it would remain in full force and effect until midnightNovember 30, 1967, and "shall automatically renew itselfthereafter from year to year unless written notice toterminate or amend the Agreement is given by eitherparty to the other not less than 60 days prior to theexpiration date (or any renewal expiration date)."6On May 26, 1967, the partiesagreed ona checkoffform (checkoff of dues to the Union was provided in thecontract) and the first executed checkoff authorization wasreceived by the Respondent on August 27, 1967.On September 13, 1967, by letter, the Union requestedthe Respondent to enter into negotiations for a new laboragreement.A part of the letter read, "The Union wishesto amend and add to the labor agreement and if anagreement cannot be reached by November 30, 1967, theagreement between the parties will be terminated."On September21, 1967,the Respondent answered theUnion's letter in which was included: "We hereby offer tomeet andconfer with you for the purpose ofnegotiating anew contract. Please notify us when you would like tomeet." The letter also stated that it would serve as theRespondent's notification to the Union of its terminationof the agreement at midnight November 30, 1967.On September 30, 1967, the Union's certificationreached the end of its first year of being and on OctoberFor the demeanor of a witness..may satisfy the tribunal,not only that the witness'testimony is nottrue,but that the truth is the oppositeof his story; for the denial of one,who has a motive to deny,may be utteredwithsuch hesitation,discomfort, arrogance or defiance,as to give assurance that he isfabricating,and that, if heis, there is no alternative but to assume thetruth of what he denies."Dyer v. MacDougall.201 F.2d 265, 269.The contractsigned onApril 24, 1967, conformsin all respects to theproposal institutedon January23,1967, except fortheprovisionsconcerning pensions and insurancebenefits. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARD2, 1967, the 60-day insulated period "during which thepartiesmay negotiate and execute a new or amendedagreement without the intrusion of a rival petition"'commenced.OnOctober 2, 1967, the Union addressed acommunicationto"AllProductionandMaintenanceEmployees"of the Respondent'semployees enclosingtherewithacheckoff-authorizationform.Inthecommunication employeeswere encouraged to signcheckoff authorizations, and (after noting that the presentcontract expired on November 30, 1967), employees wereurged to'join and support the Union,"inorder thatemployees might "workUNITEDfor the benefit of allemployees."'On October17, 1967,Britton Gene Furgeson,personneldirector,' conferred with Treve K. Cramer, chairman ofthe board,and Verne Waldon,president,in respect to thecurrent majority status of the Union.Furgeson'smeetingwith Cramer on this subject occurred shortly after he hadengaged in conversation with John Sheets,president ofLocal 480.As a result of such conversation Furgeson haddirected a note to Cramer which,in part,related,John stated he had two forms(checkoff-authorizationforms)in his car but since it was raining he would bringthem to me later unless I wanted them at this time. Iinformed John it would not be necessary to go out inthe rain to get them.John stated he would bring themin the following day. I also asked John if the forms wehave are all the people they represented at this time.John replied, "Well, I have the two in the car ...." Atthis point,I interrupted John and asked,"Including thetwo in the car, this is all you represent at this time?"John's reply was,"Right.With the two in the car, thisis all at this time."To this,I replied,"O.K. So at thistime, this is all the Union represents."The noteconcluded,"At this time,the Union represents by theirown claim,at the most,50 people out of a totalbargainingunit of 155."According to Furgeson,the conferees discussed theevent"referred to in his note on October 17, 1967, as wellas other alleged indicia of the Union's lack of majoritystatus.During the discussion Furgeson noted that therewere 49 employees on checkoff and of these,34 werethose of the 72 employees who were on the payroll at thetime of the election and 15 were of the 84 new employeeshired since the election.The conferees also reviewed thefact that the Union had filed a number of grievances buthad taken none of them to arbitration. It was observedthat this was an"indication that this is not a majorityrepresentation of the people"or "a vigorous majorityrepresentation."'Deluxe Metal Furniture Company,121 NLRB 995, 1000'Among other things the communication included:You permitted the Company to make decisions that was not inyourbestinterest because you did not support your local Union or your fellowworkers.I urge each one of you to join and support the Union ....To improve the conditions that now exist you should sign the enclosedCheck-offAuthorizationformanddropitintotheUnionCommunication Box . . Or you may give the Check-off Authorizationto the President,John Sheets,Financial Secretary,Mary Chesterson ...Moore ... Cox ... Alexander..Moore...McClure...Keller . .White..McCloud...Burnside...Shanklin....These people willsee that the Authorization is given to John Sheets, President of LocalUnion 480'Furgesonwas also "director of purchasing,customer relations,production control,material or handling and security.""Sheets recollected the meeting with Furgeson on October 17, 1%7, butdenied that Furgeson had asked him the question mentioned by FurgesonThe conferees also commented on the fact that they hadnot received a reply setting forth superseniority employeesselected by the UnionuntilafterMay 26, 1967. Theconferees attributed this to lack of union majority. Theconfereesalsoconsidered thatwhile the Employer'sproposal had been put into effect on January 23, 1967, theRespondent received no names from the Union for theunion safety committee untilMay 26, 1967. Theyconcluded that such inactivity on the part of the Uniondid not attract new employees as members. The confereesfurther noted that the Union had refused to accompanymanagement on safety tours.Another matter which was discussed was the fact thatthat the Union submitted no checkoff authorizations untilAugust 29, 1967. The conferees attributed such lack ofsubmission as a failure to show a majority and noted thatthe Company had 48 checkoff forms in its possession outof a unit of 150." The conferees further observed that theUnion had taken no advantage of the job promotionprivileges under the proposal of January 23, 1967. Theconferees also discussed the fact that some of theRespondent's supervisorshad reported that they had heardthat the checkoff authorizations had been obtained bycoercion.The Union's October 2, 1967, communication notedabove came under discussion.The conferees interpreted itas a renewedeffort toorganizeand the Union's admissionthat it lacked a majority. As stated by Furgeson, "Itexpressesthe fact that the Union knows that the peopleare dissatisfied, they have been disappointed. That in viewof this fact this was further reason for us to believe at thatpoint that the Union was not a majority representative."In the afternoon of October 17, after a consideration ofthe matters which had been raised during the discussion,Board Chairman Cramer made the decision "that he wasgoingto withdrawrecognitionof the Union but he wouldcontinue to honor all of his commitments under thecontract until midnight of November 30."On October 18, 1967, the Respondent directed thefollowing letter to the Unionsignedby T. K. Cramer."Based on substantial informationwhich we havereceived (including information received just yesterday),itisourbeliefthatAlliedIndustrialWorkersInternationalUnion and its Local 480no longerrepresentsamajorityofouremployees in theproduction,maintenanceandwarehouse collectivebargaining unit.We must therefore respectfully declineto recognize the Union for purposes of negotiating anew contract effective December 1, 1967. We will, ofcourse,continue to recognizethe Unionfor purposes ofadministration of the current contract which expiresmidnight,November 30 (and will continue to honor allof our contract obligations thereunder).On October 20, 1967, Employer filed a representationpetition requesting that the National Labor RelationsBoard "precede under its properauthoritypursuant toSection9of the National Labor Relations Act."Submitted with the petition was the statement,"Althoughwe understand that the Board does not normally processPetitions filed within 60 days of the contract expirationdate,we request that the enclosed Petition be processed inor that he had made answer to such a question."By October17,1967,sixemployees had revoked their checkoffauthorizationsand four other employees who had signed checkoffauthorizations had been terminated from employment.After October 17,1967, several other employees revoked their checkoff authorizations. (Seeinfra.)"Cramer did not appear for testimony. INGRESS-PLASTENE, INC.viewof theunusual circumstances as disclosed onAttachmentA" to the Petition.Pleasenotifyusimmediately in the event you wish additional data such asinformation showing you the basis for our good faithbelief that the Union no longer represents a majority ofemployees in the bargaining unit."By letter dated October30, 1967,Respondent's counselwas informedby theRegional Director for Region 25:"As a result of the investigation,it appears that, becausethe collective-bargaining agreement currently in effect,from April 24, 1967 to November 30, 1967, between theEmployer and InternationalUnion,AlliedIndustrialWorkers of America, AFL-CIOand itsLocal 480,constitutesabar to investigation of representatives,furtherproceeding are not warranted at this time. I am,therefore,dismissing the petition in this matter."The letter advised the Respondent:Pursuant to the National Labor Relations BoardRules and Regulations,you may obtain a review of thisaction by filing an appeal with the National LaborRelations Board,Washington,D.C., 20570.A copy ofsuch appeal must be served upon each of the otherparties to the proceeding,including the undersigned.This appealmust contain a complete statement settingforth the facts and reasons upon which it is based. Theappeal(8 copies)should be filed with the Board inWashington,D.C.,20570,bycloseofbusinessNovember 13, 1967,except that the Board may, upongood cause shown, grant special permission for a longerperiod within which to file.14A copy of any requestfor extension of time should be submitted to me.By letter dated October 31, 1967, the Union againrequested the Employer to meet for the purpose ofnegotiating a new agreement.By letter dated November 1,1967, theRespondent again advised the Union that itdeclined"torecognize [the]Union for purposes ofnegotiating a new contract effective December 1" anddeclined to meet with[theUnion] for that purpose. Onthe same date the Employer placed in employees' payenvelopes a general notice announcing among other thingsthat the Employer anticipated"placing into effect onDecember 1st a number of changes which [were]beneficial"to its employees and which it intended toannounce as the month progressed.t6On November 9, 1967, the Union filed Section8(a)(1),(3),and(5)unfair labor practice charges which werereceived by the Respondent on November 10, 1967. Alsoon November 10, 1967, the Respondent posted economicchanges for production,maintenance, and warehouseemployees"tobecome effectiveDecember 1." Eachemployee was granted at least a 10-cent-an-hour wageincrease and improved group insurance.Additionally there"The unusual circumstances were set out as follows inAttachment A:The above named union was certified on September30, 1966. Thecurrent contract expires on November30, 1967,and employernotifiedunion by letter on October 18 that it declines to recognize union forpurposes of negotiating a new contract effective December 1.Union byletter of September 13th claimed recognition for purposes of negotiatinga new contract effective December 1, 1967.'The appealperiod having expired on November 13, 1967, and noappeal having been filed,the case was closed on November14, 1967."The full notice was as follows:GENERAL NOTICEMonthly Union dues in the amount of$4.00have been deducted fromthe enclosed paychecks of the minority of employees who have signedcheckoff authorizations.(We understand that even some of those whosigned the authorizations did so under pressure and scare tactics.)Nodeduction has been madefrom the pay ofthe large majority who havenot signed these authorizations.Under the Union contract,which ends asof November 30th,dues and fees of authorizing employees are deducted485wasprovidedanattendancebonusforfour-crewoperation.On November 13, 1967, the period for filing an appealfromtheRegionalDirector'sdismissaloftheRespondent'sRM petition expired.On November 17, the Respondent posted the followingnoneconomic conditions effective December 1, 1967:1.Full seniority, as currently established, will becontinued except for super-seniority for Union officialsand noticesto the Union.2. Provisions for no discrimination and no lockout bytheCompany, as currently established,willbecontinued.3.Limitationson production,maintenance andwarehouseworkbysupervisors,ascurrentlyestablished,will be continued.4.Grievance and arbitration procedures,as currentlyestablished, will be continued but revised to provide foremployee handling of grievances at all steps and forarbitration by mutual agreement of the grievant and theCompany.5.The work week and hours of work, as currentlyestablished,will be continued.6.Current rest period policy, and other currentwritten practices,will be continued.7.Currentprovisions relating totheUnion such asrecognition, notices to the Union, checkoff (previouslyannounced),strikes,UnionStewards,Unionrepresentation,Unionbulletinboardandcommunication box, and Union safety committee willbe deleted.The policiesas outlinedabove will be written up andplaced in the standard practice manual on December 1.On thesamedate the Respondent addressed a letter to"DearFellow Employee":The Allied IndustrialWorkers Union apparently isgettingdesperate in its attempt to organize ouremployees. As you know, the Union does not representa majority of our people and therefore it is making allkinds of promises in an effort to get your support.We think that you should have the true facts. Hereare some of them:1.The Union is making "pie in the sky"statementsabout "demands"itwillmake if it ever gets in hereagain.Those of youwho were at Ingress-Plasteneduring the AIW'sorganizing drive last year willremember that they made the same kind of promiseddemands then.Well,performance is better thanpromises--and the current"Union Contract"does notcontain many of those old promised demands. Frankly,we don't understand why the Union is squawking somuch about things which are in the contract whichthey, themselves signed just a few months ago.2.The Union claims it will demand back pay andretroactivebenefits toDecember 1, 1967 from theCompany if itgets in.Of course, it takes a Company toagree before a Union's demands can come true. Andapparently the Union doesn't realize that a fine newwage program is goinginto effect on December 1.from the first paycheck of the month; consequently the checkoffs beingmade today are thelast onesunder that expiring contract.We anticipate placing into effect on December 1st a number of changeswhich are beneficial to our employees-and which we intend to announceas this month progresses.The firstchange whichwe are happy toannounce is the eliminationof checkoff for Unionduesand initiationfees.No authorizationscurrently on file will be recognized for DecembercheckoffandcommencingDecember I there will be no checkoff ofUnionduesandinitiationfees for anyone. 486DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The Union threatens that it will go to the LaborBoard and the court to enforce some of its economicdemands. This is just a lot of talk. When a Union is ina plant,economics are settled in bargaining and not byanyone else.4.The Unionhas sent apamphlet on what foremanallegedly can't do. All we can tell you is thatUnionscan't discriminate either.Remember you are protectedby law fromdiscriminationby either a Company or aUnion.5.The Union status is clear - the Company isrecognizing it for purposes of administering the currentcontractwhich expiresNovember 30th - but theCompany is not recognizing the Union for purposes ofnegotiatinga new contract because the Union does notrepresent a majority of our employees in the bargaininggroup.6.The Union has filed another charge with theNLRB. This is the third time they've done this sincelast January. The Union wasn't successful the first twotimes and we don't think they'll be this time either.Don't let your self be deceived - we will keep youposted on development."Wage increases were made effective on December 1,1967.Second:During the period when the foregoingeventswereoccurring,certainsupervisorsoftheRespondent engaged in activities which the GeneralCounsel claims violated Section 8(a)(1) of the Act.A. The Activities of Supervisor GuerneyWilliamsAbout 2 weeks before Shirley York signed a unionauthorization card on November 30, 1967, SupervisorGuerneyWilliams asked her whether she had signed aunion card.She truthfullyanswered,"No" to whichWilliams responded that he "wished no one on his shiftwould throwin it."York replied, "that was just thebreaks of life."About a week or two after York had signedher unionauthorization cardWilliams again asked York whethershe "belonged to the Union." She falsely answered, "No."He also inquired whether Barbara Blotgett,an employeewho worked on the same shift as did York, "belonged" totheUnion. York replied that she didn't know; that "hewould have to ask her.""On October 16, 1967, the date employee Alice AnnaCary revoked her union checkoff authorization, Williams,as verified by his testimony, inquired of her whether she"really" had dropped out of the Union. Cary answered,"Yes." Continuing the conversation he asked her for herreasons.While he did not remember her reply, he recalledsaying to her, "I'm gladyou did;Iwish everyone on thenight shift would."Cary signed a new union authorization card onNovember 25, 1967. About a week later Williams came toher press and said, "I heard you belonged to a union.""Cary answered, "Yes." Williams continued, "The Unionwon't do you any good." Cary replied, "I don't know, Ihave to find out for myself." Williams then asked herwhetherhermotherbelonged to the Union. Caryresponded, "I don't know, Guerney, you will just have toask her.s 19B. The Activitiesof Supervisor Charles GradyOn or about November 1, 1967, when employeesMargaret McClure, Rosemary Bowles, and Rebecca JaneWhite opened their pay envelopes in which was enclosedthe Respondent's notice to employees that the first changebeneficial to the employees would be that "commencingDecember 1, there will be no check off of union dues andinitiation fees for any one," Supervisor Charles Gradyremarked, "Aren't you glad you don't have to pay your$4 union dues any more."'" Employee McClure respondedthat they would pay their union dues in cash. During theconversation Grady remarked that the Union would notdo the employees "any good." He further commented that"theCompanywould not bargainwith the Unionanymore."EmployeeWhite responded, "They have tobargain that is the law." Finally Grady said that "theywouldbargain,but there would never be another contractsigned in the plant." Grady admitted that he "possibly didtellemployees that the Company would never againbargain"at the time he had passed out employeepaycheck envelopes with the above-mentioned noticeincluded.Norma A. Cronke related a conversation whichoccurred between Charles Grady and Rosemary Bowlesduring the first week of December 1967. Grady wasquoted as saying,"It is my opinion when you go on strikeand when you come back you will be fired. . . . ThisCompany is not so dumb. It is going to tie up thisproceeding for two to five years, and when they do getaround to it, they will negotiate a contract because by thattime all your back pay and benefits will be down the drainand we will start out fresh." The latter portion of theabove statement was modified to relate "the slate will bewiped clean."Rosemary Bowles,who was present at theconversation, disputed Cronke's version. Bowles had beenasked to give a statement in regard to her version to theNLRB representative and she said that after having readthe statement of Cronke, she did not give a statementbecause "it would be different from hers and it would hurtthe Union that [she] wanted to help." Patricia Keller, whowas called by the General Counsel, testified that she couldnot recall that Grady said that "those that went on strikewould be fired." However, she testified that Grady said"The Respondent's letter was apparently in response to union leafletswhich,among other things,statedThe InternationalUnion,Allied IndustnalWorkers of America,AFL-CIO has filed charges against Ingress-Plastene Inc. for refusal tobargain.The National Labor Relations Board is processing the chargesIf the Company continues its unfair practices of refusing to bargain, theUnion will demand from the Company back pay and retroactive benefitsto the December 1, 1967 Also an additional 6% interest penalty on theCompany for holding the benefits from the Employees"Williams denied that he had questioned York but admitted he had saidto her, "I wonder if Blotgett belonged to the Union"and that Yorkresponded,"Why don'tyou ask her"Williams also admitted that Yorkhad said,"Iguess those are the breaks of life."In view of Williams'admissions and the considerations noted in fn 5, the Trial Examinercredits York."The card signed by Cary on November 25, 1967, was an"Authorization for CollectiveBargaining" Unlike the checkoff card thereisno credible evidence that this card was lodged with the Respondent.Thus, the inference is that Williams' knowledge of the card must havecome to him through a rank-and-file employee"Williams denied that he had asked Cary whether she belonged to theUnion but admitted that he "could have" told her "the Union wouldn't doher any good " Williams did not deny that he had asked Cary whether hermother belonged to the Union.Williams' admissions together with the considerations noted in footnote5 persuade the Trial Examiner that where there is a conflict between thetestimony of Cary and Williams, Cary's testimony is to be credited."Employee McClure quoted Grady as saying, "aren't you glad therewon't be any more taken out." INGRESS-PLASTENE, INC.that"theCompany was not going to negotiate thecontract";that it wanted"to take the matter to trial";that the Company "wasn't dumb"; that "was why theyhad their smart lawyer"; that "they would take it anddrag it out to two to five years";and that"after that itwouldn'tmatter. 1121Grady did not specifically deny the remarks attributedto him by employee Keller. In respect to the conversationwhich was overheard by Patricia Keller and Norma A.Cronke which involved Grady andBowles,theTrialExaminer is of the opinion that Cronke placed anemotional interpretation on the words used by Grady andthat he did not actually state that if the employees wenton strike they would be fired when they returned.However, the Trial Examiner credits witness Keller, whomhe found to be honest and forthright.C. TheActivitiesof Joseph GillSupervisor Joseph Gillremarkedto employee TerrieMiles 2 or 3 days after she had signed a union-checkoffauthorization on September25, 1967,that he did notthink she would benefit from the Union and that if she"wanted to drop off he would get the papers for [her] tosign."Thereafter,unlikepriorpractice,shewastransferred from press to press. Although the work on thepresses to which she was transferred was not moredifficult,upon some of the presses to which she wasassigned,she had had no experience.On October 12, 1967, Miles had another conversationwith Gill at which time he told her that "Burns" wantedto see [her] in the office." She went to the office whereBurns said to her that"Joe had told her that[she,Miles]wanted to drop out of the Union and she had the papersready for [her] to sign."Miles was instructed by Burns tocopy the following words, "I hereby revoke this check offauthorization"which she was directed to place at thebottom of her checkoffauthorization and sign her name.This she did.In November Miles was discharged for absenteeism.2JAbout 2 weeks after employee Patrina Ford executedher checkoff-authorization card on October 7, 1967, Gill"Grady's version of the conversation was as follows.. .she asked me if the company or me - I don'tremember how sheworded itwould fire usif we wentout on strike.Isaid,"Why wouldyou want to go out on strike before not being represented by anyunion?"and she said,"Yes, we are."Isaid, "Are you paying dues?"She said, "No." Then the conversation led into the amount of time to beinvolved if it went to court.**Ibelieve she had mentioned about going to court and I said,"Well, if-", as I mentioned earlier there,Iasked her if she was still paying duesand she said no,so I wouldn'thardly think so. She said,"Somethinglike this could be tied up in court."She had mentioned going to courtfrom,they say, two to five years."Marge Burns was secretary and assistant to Personnel DirectorFurgeson."Gill denied that he had asked Miles to revoke her checkoff. Burnstestifiedshe had never offered the revocation clause to any employeebefore it was requested,and had never sent for an employee to come to heroffice to execute a revocation. Burns did not specifically deny that she hadsaid to Miles that"Joe had told her that she wanted to drop out of theUnion and she had the papers ready for [her] to sign."Gill impressed the Trial Examiner as an unreliable witness.Thus wherehis testimony is in contradiction with that of other credible witnesses, it isdiscredited.In view of this fact and the fact that a number of employeeshad similar experiences in connection with the revocation of their checkoffauthorizations,and in view of the lack of specificity in Burns' denials, theTrial Examiner credits Miles as to the events which occurred in connection487asked her "if he had done anything to - that made [theemployees] want to join the Union." Ford told him thathe had done nothing to her or any of the other girls as faras she knew. She stated that the reason the employeesjoined the Union was because they "were tired of workingthis seven-day shift and not getting paid for it." Two orthree days later Gill again conversed with Patrina Ford atwhich time he asked her whether she had taken her nameoff the checkoff list. She replied that she had not. Gillsaid, "Well, you and Jennifer Cook, you are the only onesleft in it. Don't you think you ought to get up there?"Ford asked him why she should do this and he answeredthat he did not want the employees "to go out on strike oranything like that." About half an hour later Ford went toBurns'office and said to her "I heard you have a paperthat you want me to sign." Burns answered, "Yes." Burnshanded Ford her checkoff authorization with the comment"Here, this is for you tosign."The revocation wordingwas furnished by Burns who directed Ford to write it onthe bottom of her checkoff authorization.24Sometime prior to October 27, 1967, and afterSeptember 8, 1967, the date Sandra K. Beck executed aunion card, Gill remarked to her that there were "onlytwo people that was still in the Union," and that "theywere fools for being in there." Later, according to Beck,Gillapproached her and asked her whether she was"going to drop out of the Union." As explained by Beck"he kept coming around wanting to know when I wasgoing to drop out of the Union. I didn't say anything. Hejust kept coming around and coming around. I finally gottired of it and I went up and signed off," on October 27,1967.EmployeeBettyWoodcock accompanied Beck toBurns' office. Beck told Burns she wanted to drop out oftheUnion.Burns gaveher a paper with the revocationwording on it.25 Personnel Relations Director Furgesonwas present at the time. When Beck returned, accordingtoWoodcock, Gill asked her, "Did you do it?" and sheanswered, "Yes" and "smiled at him."Later Gill phoned Beck and told her that she "wasn'tsupposed to say anything about him asking [her] to dropout of the Union," if the "union people" appeared at herhome. 26On October 25, 1967, Gill approached Betty Houchensand said, "Thanks." She said, "For what?" He answered,with the revocation of hercheckoffauthorization"Burns did not specificallydeny that Fordsaid to her, "I heard youhave a paper that you want me to sign,"and that she answered "Yes."Gill generally denied the testimonyof Ford.He told of a parking lotincident which occurred after an Ingress-Plastene clubparty at which Fordhad been drinking"Slow Gin Fizzes"He said that Ford told him,"Iwillget even with you" a number of times.Her only explanation for theremark was"You will findout one of these days."As to the events in connection with the revocationof Ford's checkoff,Ford is credited."Employee Woodcock testified that Burns"pulled out some papers andlaid it on the desk and toldSandy to copythis here and signyourname toIC,'.Gill testified that it was Beck who phoned him and said that UnionRepresentatives Sheets and Walker were "out to pin some stuff" on himand that they were"going around the houses trying tocollectinformationabout [him] on this grievance views "Gill generally denied Beck's testimony. Bad blood apparently existedbetween Beck and Woodcock at the time of the hearing. Woodcocktestified that she told Beck,"Let me tell you one thing, Sandy, if they takeme to court and I become a nervous wreck and have to go to the hospital,you might as well figure your ass belongs to me "Woodcockcontinued,"Yes, if I have to come to the plant and drag you out."As betweenGill,Woodcock,and Beck the Trial Examiner credits Beckas to the above events. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARD"For signing that paper."She then said,"Oh, you meanthe union paper."Thereupon he wanted to know what hehad done to her. He said that he "didn't think his girlswould cut him like that" and asked Houchens what herreason was for cutting him off.She answered that she"thought it was the best thing to do."On October27, 1967,Gill again approached Houchensand told her that she and Jennifer Cook where the onlyones left in the unit and thattheymight as well drop outtoo.Houchens replied that she "knew better";Gill said,"theydropped out this morning."He further advisedHouchens that if she "went up stairs before Tuesday" andsigned"off this slip"the union dues would not be takenout of[her] check.On October 30, 1967,Gill again approached Houchens.He asked her whether she had been"upstairs yet." Sheanswered,"No." He inquired whether she was going. Shereplied,"If it would make you feel any better."He said,"Itwould."Houchens said,"O.K." Gill replied, "Getyourself upstairs and see Marge."Houchens went upstairsand signed a checkoff revocation,the words for whichwere furnished by Burns.During the conversation withGill,Houchens told him that she "didn'treally want torevoke her checkoff."On November1, 1967, Gillasked HouchensifWalkerand Sheets had been around and whether she had talkedto them.She answered in the affirmative."LoisMarie Gaines testified,[Gill] said,"Hey! ... I didn'tknow that you belongedto theUnion....Marge tells me these things." And Isaid,"Yes. Does itmake any difference?"He said no,and I said, "Well, I never worked ina factory before.""But," he says,"you andCookieare the only ones thatbelong." He said,"If you want to get out,sign out bytomorrow and it won't be taken out ofyour check, thefourdollars."On November2, 1967,Gaines rejoinedthe Union. OnNovember 3, 1967,GillaskedGaines whether UnionRepresentatives Sheets andWalker had been to see herthe prior afternoon.She respondedaffirmatively.Gillinquired,"What did they say? Did they ask if I pressuredyou into dropping out of the Union?"Gaines respondedthat she"told them no."Gill addedthathe tried to get intouch withher but could not. He said that "some girl"had called him and told himthat theunion representativeswere coming to see Gaines."AlvinVosten Claytontestified that on the Saturdayfollowing November29, 1967,Gill said that he had drivenpast thecitybuildingwhen the Union was holding ameeting.He related that he had observed"only six orseven cars at the union meeting."Gill observedthat "theUnion surelywasn't very strong in the plant or therewould have been more people there."Third.-TheTrialExaminerfinds,upontheconsiderationof the recordasawhole, that theRespondent interferedwith,restrained,and coercedemployees in the exercise of rights guaranteedby Section7 of the Act and therebyviolated Section 8(a)(1) of theAct in that:"Gill was asked, "Did you ever tell Mrs. Houchens that it would makeyou feel better if she revoked her checkoff."He answered, "Well, if I didsay it to her, I don't remember, if I had, it would have been in a jokingway." Gill denied that Houchens had informed him that she had revokedher checkoff, but admitted that he had asked her "if Sheets had her sign apaper against [him]" Houchens is credited."Gill denied that he had discussed checkoff cards with Gaines butadmitted he asked her if "John Sheets got her tosign apaperagainst[him]." Gaines is credited.1.SupervisorWilliamsunlawfullyinterrogatedemployeeYorkconcerning her union membership and themembership of employee Blotgett.292.SupervisorWilliams unlawfully inquired of employeeCarywhether she"really"dropped out of the Union andher reasons therefore in the light of his comment that hewas glad she had dropped out of the Union and he wished"everyone on the night shift would."3.SupervisorWilliamsunlawfullyinterrogatedemployee Cary concerning her union membership and themembership of her mother. J04.SupervisorGillunlawfully interrogated employeeFord concerning whether he had done anything to makeemployees join the Union and whether she had taken hername off the checkoff list.5.SupervisorGillunlawfully interrogated employeeBeck concerning when she was going to drop out of theUnion and whether she did drop out of the Union.6.SupervisorGillunlawfully interrogated employeeHouchens concerning her reason for her cutting him offand what he had done to her to cause her to affiliate withthe Union.7.SupervisorGillunlawfully interrogated employeeHouchens concerning whether she had been "upstairs yet"to sign a union-checkoff revocation and whether UnionRepresentativesWalker and Sheets had been around andwhether she had talked to them.8.SupervisorGillunlawfully interrogated employeeGaines concerning whether Union Representatives SheetsandWalker had been to see her, what they said, andwhether they asked if Gill pressured her into dropping outof the Union."9.SupervisorGillandMargeBurns restrainedemployee Miles in her rights guaranteed by Section 7 oftheAct by their part in effecting the withdrawal of herunion-checkoffauthorization.10.SupervisorGillandMarge Burns restrainedemployee Ford in her rights guaranteed by Section 7 oftheAct by their part in effecting the withdrawal of hercheckoff authorization."The Board has said inAbex Corporation-Engineered-ProductsDivision,162 NLRB328, "interrogation which seeks to place an employeein the position of acting as an informer regarding the union activity of hisfellow employees is coercive.""Such interrogation may not be dissociatedfromWilliams'remark,"The Unionwon't do you any good.""The interrogations of the Respondent's supervisors,as noted above,included in their scope inquiries of employee union membership,inquiriesof employees'reasons for dropping out of the Union,whether employeeshad removed their names from the union-checkoff list,whether SupervisorGill had done anything to cause employees to join theUnion,whetheremployees had been visited by union representatives, and whether the unionrepresentatives asked if Supervisor Gill had pressured an employee intodropping out of the Union.These interrogations, some accompanied byencouragement to execute checkoff withdrawals,not only disclosed theEmployer's hostility to union membership,but were calculated and had thenatural tendency to frustrate union affection by instilling fear ofanticipated retaliatory tactics."It is enough that employer interrogationhas a tendency to inhibit the free exercise of rights protectedby the Act."Winchester SpinningCorporation v.N.L.R.B..402 F.2d 299 (C.A 4).Moreover, the Employer has shown no proof that such questioning waspursuant to the Employer's legitimate business interests. On the otherhand, the inquiries elicited information most useful for discrimination aswell as a basis for assisting the Employer in separating its employees fromunion affection and bolstering up a competitive advantage for its owninterests,one of which it appears was to make stick its withdrawal ofunion recognition.The aggravated demeanor of the questioned employees and theirresponses buttress the conclusion that the questioning was coercive. INGRESS-PLASTENE, INC.48911.SupervisorGill restrained employee Beck in herrights guaranteed by Section7 of the Actby his part ineffecting the withdrawalof her checkoffauthorization andtelling her that she "wasn'tto say anything about himasking [her]to drop outof the Union"if the "unionpeople" appeared at her home.12.Supervisor Gill restrained employee Houchens inher rights guaranteed by Section7 of the Act byhis partineffectingthewithdrawalofherunion-checkoffauthorization.13.Supervisor Gill restrained employee Gaines in herrights guaranteed by Section7 of the Actby his part ineffectingthewithdrawalofherunion-checkoffauthorization."14.SupervisorGradyunlawfully interferedwithemployees'Section 7 rights by impressing upon employeesthe futilityof continuing adherence to the Union by hisremarkthatthe Employer would"never again"bargainwith the Union and another contract would"never" besigned.15.SupervisorGrady unlawfullyinterferedwithemployeesSection 7rights by impressing employees withthe futilityof continuing adherence to theUnion by hisremarks "the company was not going to negotiate thecontract,"that it "wanted to take the matter to trial";that "thecompany wasn't dumb,that was why they had asmart lawyer"; "thattheywould take it and drag it out totwo tofive years and that after that it wouldn'tmatter."""In soliciting the withdrawal of union-checkoff authorizations and byassistingvariousemployees inwithdrawingtheirunion-checkoffauthorizations during a period in which the Employer knew that the Unionwas attempting to increase its strength,theRespondent violated Section8(a)(1) of the Act.Priced-Less Discount Foods,Inc..157NLRB 1143,affd.405 F.2d 67 (C.A. 6).InPorterCounty Farm Bureau Co-operative Association,Inc..133NLRB 1019, 1024,the Board said:We find that the assistance to employees in effectuating withdrawalsfrom the Union at a time when the Respondent was raising a question oftheUnion'smajority status and while the RM petition was pendingcannot be viewed as a, ministerial act . . . but constitutes an effort toundercut the Union'smajority status and is itself violative of 8(a)(1).The reversed Trial Examiner's comments and findings were as follows(at 1050):It should be kept in mind that there is no evidence in the instantmatter of any antiunion animus on the part of the Respondent. There isalso no pattern of related unfair labor practices.Nor was there anyinstigation of these resignations by the Respondent or any showing thatMiller'sactivity in connection therewith went beyond the kind ofcustomaryassistancerenderedotheremployeesbythisthennonsupervisory employee.As to Cooper's suggestion about working,while it may well be that these resignations ultimately were couched inapproximately the wording suggested by Cooper, his suggestion wasmade in response to a request for assistance by the oil drivers, who wereowners of their own trucks and of both common and preferred stock ofthe Respondent,who were working on a commission basis which had notbeen covered by union contracts,and who were accustomed to gettingoffice services and assistance.Further,these oil drivers patently wantedto go back to work and to get out of the Union,which had called astrike against their wishes and to the detriment of what they consideredtheir own businesses.Hence the initiative came from employees whoseemploymentrelationshipmateriallydiffersfromtheusualemployee-employer pattern;the request was only for assistance inperforming a ministerial act which the employees themselves had decidedshould be done;and the assistance rendered, when considered in the lightof all of the circumstances, was minimal.Accordingly, I am of theopinion that the evidence does not warrant a finding of violation ofSection 8(a)(1) of the Act because of assistance rendered in effectuatingthese withdrawals."An employer's remarks which are calculated and tend to impress uponemployees the futility of selecting a bargaining representative" are inviolation of Sec. 8(a)(1) of the Act.Brandenburg Telephone Company.164NLRB No.26,Orkin ExterminatingCompany of Florida.Inc..15216.Supervisor Gill createdan unlawful impression ofsurveillancewhen he advised employee Clayton that hehad driven past the citybuildingand observed "only six orsevencars at theunionmeeting" and that the Union"surely wasn't very strong in the plant.""'Fourth:As noted above the Union on October 2, 1967,addressedacommunicationtotheRespondent'semployeesin which,among other things,the Union urgedeach employee "tojoinand support the Union" and tosign the "enclosedcheck-off authorization form."OnNovember 8, 1967, the Unionaddressedanothercommunicationto theRespondent's employees, in which,afterreferring to thedismissalof theRespondent'srepresentation petition and its promiseof benefits to gointo effect on December 1, 1967, appealed to employees to"re-affirm" their "positionas a union member," and showthe Company theywere"100 percent Union"by signingthe enclosed union-authorizationcard." On November 14,1967, the Union addressed yet anothercommunication totheRespondent's employees,inwhich, referring to theunfairlabor practices filed by the Union, it urged "thosefew employees" who had notsignedcards to do so"to-day and drop in theMail Box."While the Unioncampaignedfor additional checkoffauthorizations and100 percent union participation,theRespondent pressedits refusalto bargainand, vieingwith the Union for itsemployees'allegiance,embarkedon a campaign of itsown, thenaturaland probableconsequencesof which wasto discourageemployeesfrom unionaffiliation. Through asupervisor,theRespondentunlawfullyeffectedthewithdrawalofatleastfiveemployees'checkoffauthorizationson October 12, 14, 27, and 30, 1967. Thesewithdrawalswerenotwithoutsignificancebecause,according to Furgeson,out of a complement of 150employees,hebelievedthenumberofemployeesrepresentedby the Union to be 48. Thus itis plain, that,with the withdrawal of five employees, the Union wouldhave retained less thanthe 30-percent interestrequired bytheBoardfortheentertainmentofaunion'srepresentationpetition(seeBoard'sStatementsofProcedure,Sec. 101.18). Assuming that the Union hadgarnerednomore authorizations,theemployer,byNLRB 83."By confronting Clayton in this manner Respondent created theimpression that Gill had drivenpastCityHall for the purpose ofascertaining the Union's strength.Surveillance of this character,in essencecoercive,is unlawful.SeeN L.R B. v. Ralph Printing and LithographingCompany,379 F.2d 687, 691 (C.A. 8)."The card was as follows-ALLIED INDUSTRIALWORKERSAUTHORIZATION FOR COLLECTIVEBARGAINING1, the undersigned employee of theCompanyCityStatehereby authorize the International Union, Allied IndustrialWorkersofAmerica,through its agents or representatives,to act for meas the collective bargaining agence in allmatterspertaining towages, hours and all other conditions of employment.SignatureSign your name-don't printAddressCityDate-Department-Tel.The AIW-AFL-CIOis an Industrial Union whosepolicy isONE UNIONin the plant 490DECISIONSOF NATIONALLABOR RELATIONS BOARDOctober 30,had eliminated theUnion'schance ofresolvingitscontestedbargainingstatusbyarepresentation petition.Hence,the withdrawalseffected bythe Respondent were of a crucial character,and may notbe treated with insignificance.Additionally, however, the Respondent was engaged inanother campaign.Itwithdrew union recognition onOctober 17, 1967.On November 1, 1967, it announcedbeneficial changes in the offering,"the first change" the"eliminationof checkofffor union dues and initiationfees."Next,itgranted economic benefits on November10, 1967, and noneconomic benefits on November 17,1967, to take effect on December 1, 1967. To drive hometheRespondent's point, Cramer wrote the employees onNovember 17, 1967, among other things:1.The Unionismaking"pie inthe sky"statementsabout"demands"itwillmake if it ever gets in hereagain.Those of you who were atIngress-PlasteneduringtheAIW'sorganizingdrive last year willremember that they made the same kind of promiseddemands then.Well,performance is better thanpromises - and the current "Union Contract" does notcontain many of those old promised demands.2.The Unionclaims it will demand back pay andretroactivebenefits toDecember 1, 1967 from theCompany if it gets in.Of course, it takes a Company toagree before a union's demands can come true.Andapparently the Union doesn'trealize that afine newwage program is goinginto effecton December 1.[Emphasis supplied.]With the reference to Union's lack of realization of the"fine new wage program"to become effective December1, 1967, Cramerstressed the superflousnessof the Unionand the absurdity of its pressing any demands. By thenoneconomic offer granting to its employees benefits suchas full seniority(except superseniority for union officialsandnoticestotheUnion),currentprovisionsforno-discrimination and no-lockout,current limitations onwork by supervisors,current grievance and arbitrationprovisions (except revised"foremployee handling ofgrievances at all steps and for arbitration by mutualagreement of the grievant and the Company"),currentworkweek and hours of work,and current rest policywrittenpractices,togetherwith the deletion of unionrecognition,notices to the Union,checkoff,strikes, unionstewards,union representation,union bulletin board andcommunication box, and union safety committee, theRespondent pointed the uselessness of the Union and itslack of need."Anemployerinterfereswiththerightofself-organizationwhen he emphasizes to his employeesthat there is no necessity for a collective bargainingagent."N.L.R.B. v. Bailey Company,180 F.2d 278, 279(C.A. 6).There is little doubt that the Respondent'sgrant ofthesebenefitsoffends the teachingsinN.L.R.B. v.Exchange PartsCo.,375U.S. 405.'°The Respondent'sconduct which was immediately favorable to employeesand undertaken with the undisguised purpose of weaningemployees from union affection impinged upon theirfreedom of choice and may reasonably be calculated tohave had that effect.TheRespondent'stactics,asdisclosed by its effectuation of checkoff withdrawals, grantof benefits,and the stressing of the lack of need for union,were employedfor theclear purpose of annihilating theUnionasacontenderforcollective-bargainingrepresentative.Without other logical explanations it mustbe concluded that by its machinations it sought to makesure that the Union could not muster a majority or, inany event,maintain a showing of employee interest.The Respondent's grant of benefits effective December1, 1967, had the effect of undermining the Union and werein violation of Section 8(a)(1) of the Act. "The dangerinherent inwell-timed increases in benefits is thesuggestionof a fist inside the velvet glove."N.L.R.B. v.Exchange Parts Co.,375U.S. 405, 408-410. Accord:Northwest Engineering Co.,148NLRB 1136, 1144-45,enfd.subnom.UnitedSteelworkersofAmerica,AFL-CIO v. N.L.R.B.,126 U.S. App. D.C. 215, 376 F.2d770 (C.A.D.C.), cert. denied 389 U.S. 392;N.L.R.B. v.Shelby Mfg. Co.,390 F.2d 595, 595-596 (C.A. 6).The unilateral action taken here could only result in thedisparagementof the Union's position as the bargainingrepresentativeofRespondent's employees. SeePorterCountyFarm BureauCo-operativeAssociation,Inc.,supra,1024.The Trial Examiner finds that:(1)The Respondent, by its announcement enclosed inthe employees' paycheck envelopes dated November 1,1967, in which was promised beneficial changes for itsemployees distributed during a period when the Union'smajority status was under challenge, interfered with,restrained,and coerced employees in rights guaranteed bySection 7 of the Act.(2) The Respondent, by its announcement on November10,1967, in which was promised increased wage andgroup insurance and attendance bonus for four-crewoperation effective December 1, 1967, published during aperiodwhen the Union's majority status was underchallenge,interferedwith,restrained,andcoercedemployees in rights guaranteed by Section7 of the Act.(3) The Respondent, by its announcement on November17, 1967, inwhich was promised certain noneconomicbenefits effectiveDecember 1, 1967, published during aperiodwhen the Union's majority status was underchallenge,interferedwith,restrained,andcoercedemployees in rights guaranteed by Section 7 of the Act.Fifth:While the good faith of the Respondent issuspect" the Trial Examiner is of the opinion that thequestion of the Respondent's good faith as it relates to thealleged violation of Section 8(a)(5) of the Act, under thecircumstances of the case,is immaterial."InN L.R.B v. Douglas & LomasonCo,333 F 2d 510, 514 (C.A. 8),itwas statedinterferences, accomplished by allurements,are as much condemnedby the Actas is coercion."The Board has said:It is the antithesis of good faith to insist upon the right to test a union'smajority in an election and then obstruct the election processes byunilaterally granting increases in benefits which can only foreclose thepossibility of a fair election being held.BallyCase and Cooler,Inc .172NLRB No 106.In this respect it is of significance that,while the Respondent,accordingto its answer,possessed a good-faith doubt on October 1, 1967, at a timewhen the Board would have entertained its RM petition,itcame forwardwith no plausible explanation as to why it waited untilOctober 17, 1967,to file its RM petition at a time when (as it wrote the Board)the Boardwould"not normally process petitions" because the petition was filed"within 60 days of the contract expiration date."It is of further INGRESS-PLASTENE, INC.The Respondent refused to bargain with the Union onOctober18, 1967,well within the period 60 days prior tothe expiration of the contract on November30, 1967.During this period the Respondent attempted to raise aquestion of representation.From an adverse ruling by theRegional Director it did not appeal to the Board.The Board has held inNelson Name Plate Company,122 NLRB 467,that"the rule inDeluxe Metal FurnitureCo., 121 NLRB995, establishing a 60-day insulatedperiod during which petitions will not be entertainedapplies to all petitions."The rule in theDeluxeMetalFurnitureCo.,case,supra,modifiedbyLeonardWholesaleMeats,Inc.,136NLRB 1000, provides thatrepresentation petitions filed more than 60 days but notover 90 days before the terminal date of a valid laboragreement will be timely and that a"petition filed duringthe 60-day insulated period will be dismissed as untimely,regardless of any conduct of the parties during that 60-dayperiod."Deluxe'MetalFurnitureCo.,supra,1000.Petitions filed during the 60-day insulated period aredismissed in that "no question affecting commerce existsconcerning the representationofemployees of theEmployer within the meaning of Section 9(c)(1) andSection(2)(6)and(7)of theAct."DeluxeMetalFurnitureCo., supra,1007.If the procedure provided in Section9(c)(1) of the Actisnotopen to an employer,theemployer has noalternative but to continue to bargain with the certifiedincumbent union.As a corollary,a union is entitled toexclusive recognition at least for the period of a validcontract even though the union may have lost its majoritystatus.Hexton FurnitureCo.,l l lNLRB344, ShamrockDairy, Inc.,124 NLRB 494, 496.Hence, the Respondentwas under the duty to bargain during the 60-day insulatedperiod immediately prior to November30, 1967, theterminal date of the contract.A contraryconclusion maynot be sustained for it would allow an employer to rely onemployees'rights in refusing to bargain,a course ofconduct which is inimical to the underlying purpose of theAct, industrial peace.SeeRay Brooks v.N.L.R.B.,348U.S. 96, 103.The Respondent was not only obligated to bargain forthe reasons above detailed, but on and afterOctober 20,1967, thedate its representation petition was filed, it wasthe Employer'sduty to continue to bargain in good faith"at least until the Board ha[d] given some indication that[its]claim ha[d] merit."Ray Brooksv.N.L.R.B.,348U.S. 96, 103. TheRespondent was derelict in this duty.An employer may not ignore,as here, the proceduralrequirements of theAct whichCongress has devised as ameans of securing industrial stability and industrial peace,and resort to self-help.Although the Board may, if the facts warrant, revokea certification or agree not to pursue a charge of anunfair labor practice,these are matters for the Board;theydo not justify employer self-help or judicialintervention.The underlying purpose of this statute isindustrialpeace.To allow employers to rely onemployees'rights in refusing to bargain with theformally designated union is not conducive to that end,it is inimical to it. Congress has devised a formal modesignificance that the board chairman,Cramer,asdetailedabove,commenced a course of conduct which contributed to the creation of anatmosphere incompatible with a free and unfettered expression of itsemployees'choice of a bargaining agent even before the Respondent's RMpetitionwas dismissed and the time for appealing such dismissal hadexpired.491for selection and rejection of bargaining agents and hasfixed the spacing of elections,with a view of furtheringindustrialstabilityandwithdueregardtoadministrative prudence.38If all employers,sua sponte,determinedthe statutorybargaining status of the bargaining representative certifiedfortheiremployeeswithout the discipline of theprocedures approvedby Congressfor such purpose, chaosin industrial relations would result and the uniform systemadopted by Congress for promoting industrial peace andstabilitywould be frustrated and flouted.Thus, if thestatutory purpose is to be accommodated, the proceduralrequirementsof the Act,which in this case theRespondent pretermitted(including the failure to appealtheRegionalDirector'sdismissal of its RM petition),must be adhered to.That an employeraccepts the duty to "recognize theUnion forthe purpose of administration of the currentcontract"does not relieve the employer of the obligationto bargain as commandedby Section 8(a)(5) of the Act.The obligation to bargain does not exist piecemeal.Withinthe duties imposedby the Actit is either plenary or itdoes not exist at all. Moreover,if an employer during the60-day insulated period is excused from its obligation tobargain in respect to the negotiating of a new contract,the policywhichmotivated the Board to institute the60-day insulated periodwouldbemeaninglessandfruitless,for the 60-day insulated period was adopted sothat"the parties may negotiate and execute a new oramended agreement."DeluxeMetal FurnitureCo.,121NLRB995, 1000.The Act commandsbargaining in good faith in respectto "the negotiations of an ageement." (Sec. 8(d) of theAct.) In thisrespect the Respondent has failedto fulfill itsstatutoryobligations.AccordinglytheRespondent isguilty of a violation of Section 8(a)(5) of theAct. See alsoSiskin Steel andSupply Co.,160 NLRB 1038.The lines drawnby theBoard marking offthe 60-dayinsulated period have prevailed since 1958. These linesdrawn on rational considerations must be adhered to (see10 East 40th Street Bldg.,Inc. v.Callus,et al.,325 U.S.578, 584) and are asfixedas the Board's now ancient rulethat"absent unusual cirsumstances,the majority status ofa certified union is presumed to continue for one yearfrom the date of certification"" or as stated inKimberly-ClarkCorporation,61NLRB 90, 92 (1945),"in cases risingunder Section 9(c), that a Board electionand certificationmust be treated as identifying thestatutorybargainingagent with certainty and finality for areasonable period of time - about a year,under ordinarycircumstances."(Emphasis supplied.) The same pursuasivereasons which have caused the Board to adopt this rule,and which were approved by the Supreme Court andallowed to stand by Congress, are equally pursuasive ofthe appropriateness of the 60-day-insulated-period rulewhich like the 1-year-certification rule binds the obligationto bargain for a specified period under ordinary or usualcircumstances. 4'"Ray Brooks v. N.L.R.B, supra,103"Celanese Corporation of America,95 NLRB 664."The Trial Examiner has reviewedKenrich Petrochemicals, Inc.,149NLRB910, andHart Motor Express, Inc.,164 NLRB No. 60, cited bythe Respondent, and finds them inapposite.Unlike theinstant case, thesecases involve circumstances in which therewas proofthat a majority of theemployer's employees had in fact repudiated the union or had in factselected a new bargaining agent and that such facts were known to theunion and to the employer.Here such facts were not credibly proved. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover,an employer must be presumed to know therule," and,absent unusual circumstances,may rely uponthe representation of his employees that, by reason oftheir failure to raise a question of representation eitherthrough a unionor by adecertificationpetition, theychoose the continued representation of the certifiedincumbent union on their behalf for at least the 60-dayinsulated period.By such inaction,employees manifest anacquiescence in the continued agency ofthe certifiedincumbent union.Absentunusual circumstances, theemployermay not assert otherwise during the 60-dayinsulated period.The Respondent specifically requested the RegionalDirector to weigh the"unusual circumstances" whichprompted it to file its RM petition.Apparently theRegional Director was not persuaded.By abandoning itsappeal the Respondentleft theinference that it was inagreement with the Regional Director.The Trial Examiner,having reviewed the entire record,finds no unusual circumstances which would have relievedtheRespondent from its obligation to bargain with theUnion as the exclusive bargaining agent of its employeesduring the 60-day insulated period.It is settled law that an employer who is under astatutorydutytobargainwiththedesignatedrepresentative of its employees violates that duty when itunilaterally changes wages or other terms and conditionsof employment.N.L.R.B.v.Katz,369U.S. 736. Theemployer violates thatdutyeven if the changes institutedare beneficial to the employees,because such unilateralaction in and of itself "amount[s] to a refusal to negotiateabout the affected conditions of employment . . . andmust of necessity obstruct bargaining, contrary to thecongressional policy."N.L.R.B.v.Katz, supra,369 U.S.at 747.Since the Union remained the statutory bargainingagent on and afterOctober18,1967, the unilateralinstitutionofeconomicandnoneconomicbenefitsthereafter was a refusal to bargain in violation of Section8(a)(5)oftheAct.N.L.R.B.v.Mid-West Towel andLinen Service,Inc.,339 F.2d 958,963, 964 (C.A. 7).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. RECOMMENDED REMEDYThe SupremeCourt haslately saidthat"the businessof theBoard,among other things,is to adjudicate andremedy unfair labor practices,"and that the "grant ofremedial power is a broadone."N.L.R.B. v. Joseph T.Strong,d/b/a StrongRoofing &Insulating,393U.S.357. JusticeHarlan has written:The primarypurposeof the provisionforotheraffirmative relief has been held to be to enable theBoard to take measures designed to recreate theconditions and relationships that would have been had17he Respondent wrote the Board,"Although we understand that theBoard does not normally process petitions filed within 60 days of thecontract expiration date,we request that the enclosed petition be processedin view of the unusualcircumstances..."(Emphasis supplied.)there been no unfair labor practice."InRepublic Steel Corporationv.N.L.R.B.,311 U.S. 7,10, Chief Justice Hughes, speaking for the court, said:The remedial purposesof the Act are quiteclear. It isaimed,as the Actsays(Sec. 1) at encouraging thepractice and procedure of collective bargaining and atprotecting the exercise by workers of full freedom ofassociation,of self organizationandofnegotiating theterms and conditions of their employmentor othermutual aid or protection through their freely chosenrepresentative. [Emphasis supplied.]The appropriate remedy which will effectuate thepolicies of the Act is deemed to require the restoration ofthestatus quo antewhich the employees would haveenjoyed except for the employers'misconduct, for afailure to restore thestatus quo ante"allows the employerto retain the fruits of its unfair labor practices."BeaconPiece Dyeing and Finishing Co., Inc.,121NLRB 953,963.See alsoN.L.R.B.v.Armco Drainage & MetalProducts, Inc.,220 F.2d 573 (C.A.6);Piasecki AircraftCorporationv.N.L.R.B.,280F.2d 575, 591 (C.A. 3).The Respondent in the instant case is presently enjoyingthe fruits of its unfair labor practices. It has beenoperating and continues to operate its business withoutresponse to a collective-bargaining agent and is currentlyenjoying benefits which come by reason of the Union'sforced impotency as a collective-bargaining agent. TheRespondent,by its tactics,has unlawfully interfered withthe balance of bargaining power which the Act anticipateswill be maintained.Moreover,the bargaining impotencyfoistedupon the Union and the Employer'sgrant ofbenefits,in total disregard of the Union's statutory role,wereand are powerful incentives for discouragingemployees'participation in union activities. On the otherhand,employees lost what benefits may have been gainedthrough collective bargaining during the period in whichthe Respondent refused to assumeand fulfill its statutoryduty tobargain.Additionally,by reason of theRespondent's unfair labor practices,the Union was deniedthe opportunity of increasing and retaining its membershipand, by its bargaining with the Respondent,demonstrateto the employees that it was a satisfactory and desirablecollective-bargaining instrument.The language of theBoard inInternationalBroadcastingCorporation(KWKH),99 NLRB 130, 133, seemsappropos:Itwas the duty of the Respondent to refrain fromdisturbing the statusquo by coerciveconduct pendingthe resolution of the representation question, and topermit the Union to have a free opportunity to increaseand retain its membership by legitimate organizationalactivityand to participate in a free and uncoercedelection,which would determine whether or not it wasthe statutory representativeInternationalBroadcastingCorporation(KWKH),99NLRB 130,133.The Union had the right during the 60-day insulatedperiod to press its bargaining prerogatives and theemployees had the right to enjoy any fruits which mayhave resulted therefrom.The time open for testing themajority status of the Union, if need be,was after theEmployer had fulfilled its statutory obligation to bargainingood faith.Indeed, itmay be anticipated that, ifbargaining in good faith had shown promise, employeeadherence to the Union may have been so demonstratedas to have dispelled Respondent'sallegedgood-faith"Local 60, United Brotherhoodof Carpenters[Mechanical HandlingSystems] v. N.L.R.B.,365 U.S. 651, 657. INGRESS-PLASTENE, INC.493doubts as to the Union'smajority status.Hence, theprocedures and practices of collective bargaining wouldhave been accommodated and the stability in industrialrelationsenvisionedby the Actmaintained for theRespondent's plant.The restoration of thestatusquo antecompelsthat theRespondent be ordered to bargain in good faith at leastduring a period equal to that during which the Respondentunlawfully deprived its employees of the services of theirstatutory bargaining agent.Such period was a minimumof 44 days. (October 18, 1967, to November 30, 1967.)Thus the TrialExaminerrecommendsthattheRespondent be required to bargain in good faith inaccordance with the duties imposed by the Act for aperiod of 44 days and thereafter (in the event a questionof representation is asserted)until such time as the Boardhas given some indication that the claimhas merit. The 44days shall commence to run upon the Union's request forbargaining but, not later than 10 days after the noticehereinrecommended for posting is posted. If theEmployer "dilly-dallies"so as to exhaust the44 days orengages in tactics repugnant to the demands of good-faithbargaining,"the order to bargain shall continue until theRespondent has discharged its statutory duty of good-faithbargaining.During the period established for good-faith bargaining,if an understanding is reached, the understanding shall beembodiedin a signed agreement.The purpose of the 44-day period referred to above isto insure that the employees in the appropriate unit willbeaccordedtheservicesoftheirselectedcollective-bargaining agent for the period provided by law.The 44-day period will restore for the Union the time ithad left on October 18, 1967, in which to bargain andprove the worth of its services prior to a lawfulpresentment to the Board of a question of representation.Thus the TrialExaminerfurtherrecommendsthat, ifRespondent fulfills its duty to bargain in good faith ashereinrecommended,theordertobargainhereinrecommended shall not constitute a bar to the resolutionof a question of representation,if one exists within themeaningof the Act and the Board'sRules andRegulations at the expiration of the 44 days."CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.2.TheUnion is a labor organization within themeaning of Section 2(5).3.Allproduction,maintenance,andwarehouseemployees of Respondent employed at its Crawfordsville,Indiana, plant and warehouse, exclusive of administrativeexecutives,salesmen,officeclericalemployees,professionalemployees,foremen,assistantforemen,guards, and all other supervisors as definedin the Actconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section9(b) of the Act.""An unpretending,sincere intention and effort to arrive at anagreement is required by statute";N L.R.B.v.StanislausImplement andHardware, Ltd.,226 F.2d 377, 380 (C.A. 9). "[G]oodfaith bargaining"requires the parties to negotiate "with a desire to reach agreement,"N.L.R.B.v. Insurance Agents'InternationalUnion,361 U.S.477, 488.'The Trial Examiner is of the further opinion that the remedy for the8(ax5) violations of the Act recommended by the Trial Examiner inStayer's Johnsonville Meats,Inc.,164 NLRBNo. 94,is appropriate in thiscase.4.On October 18, 1967, and at all times thereafter, theUnion has been and is the exclusive representative of allemployees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing on October 18, 1967, and at all timesthereafter, to bargain collectively with the Union as theexclusivebargainingrepresentative of the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfairlabor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6.By unilaterally granting wage increases on December1, 1967, the Respondent violated Section 8(a)(5) and (1) ofthe Act.7.By interfering with, restraining, and coercing itsemployees in the exercise of their rights guaranteed bySection 7 of the Act, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices within themeaning ofSection 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,itisrecommended that the Respondent, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with InternationalUnion, Allied IndustrialWorkers of America, AFL-CIO,as the exclusive bargaining representative of its employeesin the following appropriate unit:All production,maintenance and warehouse employeesof Respondent employed at its Crawfordsville, Indianaplantandwarehouseexclusiveofadministrativeexecutives,salesmen,officeclericalemployees,professionalemployees,foremen,assistant foremen,guards and all supervisors as defined in the Act.(b)Unlawfullychanging unilateral working conditionsof its employees.(c)Unlawfully interrogating any of its employees.(d)Unlawfully soliciting its employees to withdrawtheir checkoff authorizations to the Union.(e)Unlawfullyengaginginsurveillanceof itsemployees' union activities.(f)Unlawfully threatening employees that it will notenter intoany contract with the employees' majorityrepresentative.2.Take the following affirmative action which it isfound will effectuate the policiesof the Act:(a)Uponrequest,bargaincollectivelywiththeInternationalUnion,AlliedIndustrialWorkersofAmerica, AFL-CIO, as the exclusive representative of allthe employees in the appropriate unit described abovewith respect to rates of pay, hours of employment, andother terms and conditions of employment,includingchanges in working conditions put into effect onDecember 1, 1967, and thereafter and if an understandingisreachedembody suchunderstanding in a signedagreement.(b) Post at its Crawfordsville,Indiana, plant copies ofthe attached notice marked "Appendix.""' Copies of saidnotice,on formsprovided by theRegionalDirector forRegion 25, after being duly signedby theRespondent'srepresentative,shallbe posted by it immediately uponreceipt thereof,and be maintained by it for 60 consecutive"In the event that this Recommended Order is adopted by the Board, 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany othermaterial.(c)Notify the Regional Director for Region 25, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'6IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violationsof the Act otherthan those found in this Decision.the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall he modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:The Actgives all employees these rights:To organize themselvesTo form andjoin or help unionsTo bargain as a group through representativesthey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these thingsWE WILL NOTdo anything that interferes with theserights.WE WILL NOTrefuse to bargain collectively withInternationalUnion,AlliedIndustrialWorkers ofAmerica,AFL-CIO,as the exclusive representative ofthe employees in the bargaining unit described below.WE WILL NOT interfere with the efforts ofInternationalUnion,AlliedIndustrialWorkers ofAmerica, AFL-CIO, to negotiate for or represent asexclusivebargaining agent of the employees in thebargaining unit described below.WE WILL, upon request, bargain with theabove-namedUnionastheexclusivebargainingrepresentative of all the employees in the bargainingunitdescribed below with respect to rates of pay,wages, hours of employment, and, other conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement. Thebargaining unit is:Allproduction,maintenanceandwarehouseemployeesofRespondentemployedatitsCrawfordsville,Indianaplantandwarehouseexclusiveofadministrativeexecutives,salesmen,officeclericalemployees,professional employees,foremen,assistantforemen,guardsandallsupervisors as definedin the Act.WE WILL NOT unilaterally change the workingconditions of our employees.WE WILL NOT unlawfully interrogate our employeesabout their union activities.WE WILL NOTengage insurveillanceofourem loyees' union activities.WE WILL NOT unlawfully encourage employees orpersuade them in any manner to revoke any checkoffauthorizations which they have given to the Employeron behalf of the Union.All of you are free to becomeor remain,or refrainfrom becoming or remaining,members of any labororganization.DatedByINGRESS-PLASTENE, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice,614 ISTACenter,150West Market Street,Indianapolis,Indiana46204,Telphone 317-633-8921.